Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “acquiring, through a first downstream port of a first switch of the data storage system, information indicating an error of a storage device array from a second switch of the data storage system, wherein the first switch and the second switch are connected to the storage device array and the first downstream port is connected to a second downstream port of the second switch” in combination with “in response to the executed actual actions failing to match with expected actions for the error, issuing an alarm indicating failure of processing the error”, as outlined in independent claim 1.
Prior art was not found that explicitly teaches or fairly suggests “wherein the first switch is configured to acquire, through the first downstream port, information indicating an error of the storage device array inserted at the second downstream port” in combination with “wherein the first switch is configured to execute a method which includes: acquiring, through the first downstream port of the first switch of the data storage system, the information indicating the error of the storage device array from the second switch of the data storage system” and “in response to the executed actual actions failing to match with expected actions for the error, issuing an alarm indicating failure of processing the error”, as outlined in independent claim 5.
Prior art was not found that explicitly teaches or fairly suggests “acquire, through a first downstream port of the first switch of the data storage system, information indicating an error of a storage device array from a second switch of the data storage system, wherein the first switch and the second switch are connected to the storage device array and the first downstream port is connected to a second downstream port of the second switch” in combination with “in response to the executed actual actions failing to match with expected actions for the error, issue an alarm indicating failure of processing the error”, as outlined in independent claim 10.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113